10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 4:19-cr-00690-.]AS-LCK Document 17 Filed 03/29/.:1 u'#{ag@_gbof 2

F\ECE|VED

 

LoDGEo
12on `

 

I`N THE UNITED STATES DISTRICT COL`RT MAR 2 9 2019

 

 

 

 

FOR‘THE DISTRICT OF ARIZONA CLEDTSKTHE:?'S;THESSHW

DEPUTY

 

 

 

 

 

BY_
United States of America, No. CRl9-00690-TUC-JAS(LCK)
Plaintiff,
vs. WAIVER OF PERSONAL
APPEARANCE AT ARRAIGNMENT,
Alexander True Norman, ENTRY OF “NOT GUILTY” PLEA,
Defendant. & ACKNOWLEGMENT OF TRIAL
DATE AND PLEA DEADLINE
The Defendant and Defendant’s attorneys hereby acknowledge and agree to
the following:

l. Defendant’s attorney has provided the Defendant a copy of the

Indictrnent.

. Defendant’s attorney has explained to the Defendant the nature and

substance of the charge(s), the maximum penalties applicable to the

charge(s), and Defendant’s constitutional rights

. Defendant understands there is a right to appear personally at the

Arraignment to be advised of the charges(s). Det`endant also understands
that the execution of this Waiver results in a Waiver of the right to appear
at the Arraignment.

. Defendant’s attorneys are authorized to appear at the Arraignment on

behalf of the Defendant. Defendant’s attorneys shall enter a plea of NOT
GUILTY at the Arraignrnent on Defendant’s behalf.

Defendant, having conferred With his attorneys, hereby Waives personal
appearance and the reading of the Indictrnent at Arraignment in this case.
Defendant hereby authorizes the entry of NOT GUILTY plea on behalf of

Defendant.

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cr-00690-.]AS-LCK Document 17 Filed 03/29/19 Page 2 of 2

Defendant further waives personal notice of the date of tn`al and
acknowledges that the Jury Tlial will be on May 7, 2019 at 9:30 a.m. with a Plea
Deadline of April 19, 2019 by 3:00 p.m. before the paired Magistrate Judge. l
Defendant understands that the Court’s entry of a plea of NOT GUILTY will

conclude the Arraignment in this case.
art t)¢/' /i/v /Mm
Write Full Name

DATE: V/ZO//? 1 M/"'

Defendant’s true name is:

 

 

Defendant’s Signature

Witnessed by:

DATE:_ 3'3&"|

 

Defendant’s preferred language is:

[x] English
[ ] Spanish
[ ]Other

 

